Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 19-24 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 19, lines 10 and 11, “the heating time period” has no antecedent basis.
Claim 21, line 7, “the duty cycle” has no antecedent basis.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 6, 7, 8 and 19-20 are rejected under 35 U.S.C. 102(a, 1) as being anticipated by Alarcon (U. S. 2016/0057811).
Regarding claims 1, 7, 8, Alarcon, see figures 1B, 3, discloses an aerosol delivery device comprising: a power source (130) configured to provide an output voltage; a heating element 146, 310 powerable to vaporize components of an aerosol precursor at 140 composition and thereby produce an aerosol, the heating element 146, 310 having a resistance that is variable and proportional to a temperature of the heating element at 146, 310; a switch (formed by MCU 410)  coupled to and between the power source 130 and the heating element 146, 310; and processing circuitry (formed by controller 170) coupled to the switch, and configured to output a pulse-width modulation (PWM) (see paragraph 0040, 0047 to measure the voltage 170)) signal during a heating time period to cause the switch to switchably connect and disconnect the output voltage to the heating element 146,  to power the heating element 36, the PWM signal including pulses over which the output voltage to the heating element 146, 310 is connected, and between which the output voltage to the heating element 146, 310 is disconnected, wherein the processing circuitry (formed by the controller 170) is further configured to output a pulse of known current to the heating element 146, 310, and measure voltage across the heating element 146, 310, between adjacent pulses of the PWM signal, and wherein the processing circuitry (formed by the controller 170)  is configured to calculate the resistance (see paragraph 0047) of the heating element 146, 310 based on the known current and the voltage, calculate the temperature of the heating element 146, 310 based on the resistance, and adjust a duty cycle of the PWM signal when the temperature deviates from a predetermined target.  For claim 6, Alarcon measure heat and can turn off the heat (lockout) see paragraph 0041.

Regarding claim 19, Alarcon, see figures 1B, 3, discloses a method of controlling an aerosol delivery device including a power source 130 configured to provide an output voltage, and a heating element 146, 310 powerable to vaporize components of an aerosol precursor 140 composition and thereby produce an aerosol, the method comprising: switchably connecting and disconnecting the output voltage to the heating element 146, 310 to power the heating element 146, 310 according to a pulse-width modulation (PWM) signal, the PWM signal including pulses over which the output voltage to the heating element 146, 310 is connected, and between which the output voltage to the heating element 146, 310 is disconnected; calculating a quantity of heat at the heating element 146, 310 during the heating time period; and executing a lockout of the heating element 146, 310 when the quantity of heat at the heating element  146, 310 is greater than a threshold quantity of heat.  Method step Alarcon includes steps providing voltage to a heating element as discussed for claim 1 and calculating heat and applying lockout as discussed for claim 6.  For claim 20, Alarcon teaches step of repeatedly calculator heat.
Allowable Subject Matter
Claims 2-5, 9-18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
None of the reference discloses the processing circuitry being configured to adjust the duty cycle of the PWM signal includes being configured to increase or decrease the duty cycle of the PWM signal when the temperature is respectively below or above the predetermined target,  the processing circuitry configured to output the pulse includes the processing circuitry configured to output pulses of the known current, interspersed between the pulses of the PWM signal, the processing circuitry configured to measure the voltage across the heating element for each of the pulses,  the pulse of known current that is output to the heating element causes the voltage across the heating element to be produced, and the known current is selected such that the voltage is less than one- half the output voltage provided by the power source,  outside the heating time period in which the PWM signal is absent and the output voltage to the heating element is disconnected, the processing circuitry is further configured to output a second pulse of the known current to the heating element, and measure a second voltage across the heating element, wherein the processing circuitry is configured to calculate a nominal resistance of the heating element based on the known current and the second voltage, and calculate a nominal temperature of the heating element based on nominal resistance, and wherein the processing circuitry 1s configured to calculate the temperature of the heating element further based on the nominal temperature of the heating element and the heating time period is initiated by a user puff that causes a flow of air through at least a portion of the aerosol delivery device, and wherein the processing circuitry configured to calculate the quantity of heat at the heating element includes the processing circuitry configured to at least: measure a heating current through and a heating voltage across the heating element; calculate a first quantity of heat added to the heating element based on the heating current, the heating voltage, an elapsed time, and the duty cycle of the PWM signal; determine a second quantity of heat removed from the heating element by forced convection due to the flow of air caused by the user puff; and calculate the quantity of heat at the heating element based on the first quantity of heat and the second quantity of heat.
Claims 13-18 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Claim 13, the applicant’s invention combination including : “discloses a method of controlling an aerosol delivery device including a power source configured to provide an output voltage, and a heating element powerable to vaporize components of an aerosol precursor composition and thereby produce an aerosol, the heating element having a resistance that is variable and proportional to a temperature of the heating element, the method comprising: switchably connecting and disconnecting the output voltage to the heating element to power the heating element according to a pulse-width modulation (PWM) signal, the PWM signal including pulses over which the output voltage to the heating element is connected, and between which the output voltage to the heating element is disconnected; outputting a pulse of known current to the heating element, and measuring voltage across the heating element, between adjacent pulses of the PWM signal; calculating the resistance of the heating element based on the known current and the voltage; calculating the temperature of the heating element based on the resistance; and adjusting a duty cycle of the PWM signal when the temperature deviates from a predetermined target” is not taught by Alarcon or suggested by other prior art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHUONG K DINH whose telephone number is (571)272-2090. The examiner can normally be reached M-F from 8:30 am - 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tulsidas C Patel can be reached on 571-272-2098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PHUONG K DINH/           Primary Examiner, Art Unit 2831